Exhibit 10.2
 
NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of the 11th day of
March, 2011 by and between COR Capital LLC, as investment advisor on behalf of
the COR US Equity Income Fund, and any assignees or transferees thereof (the
“Purchaser”) and PROSPECT GLOBAL RESOURCES INC., a Delaware corporation (the
“Company”).  Purchaser and the Company are sometimes each referred to herein as
a “Party” and collectively as the “Parties.”
 
ARTICLE I.
DEFINITIONS
 
1.1   Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of Colorado are authorized or required by law or other
governmental action to close.
 
 “Closing” means the closing of the purchase and sale of the Note pursuant to
Section 2.1.
 
“Closing Date” means the Business Day on which this Agreement has been executed
and delivered by the applicable parties thereto, and all conditions precedent to
(i) the Purchaser's obligations to pay the Purchase Price and (ii) the Company’s
obligations to deliver the Note, in each case, have been satisfied or waived.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
"Loan Documents" means this Agreement, the Note, the Security Agreement, the
Registration Rights Agreement and the Shareholders Agreement.
 
"Note" means the Convertible Secured Promissory Note dated the date hereof in
the amount of $500,000 issued by the Company to the Purchaser.
 
"Person" means an individual, a partnership, a corpora­tion, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
"Purchase Price" means $500,000 in cash.
 
"Registration Rights Agreement" means the Registration Rights Agreement dated
the date hereof between the Company and the Purchaser.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
"Security Agreement" means the Amended and Restated Security Agreement dated the
date hereof among the Company, the Purchaser and Richard Merkin ("Merkin").
 
 “Shares” means the shares of Common Stock issued or issuable to the Purchaser
upon conversion of the Note.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1   Closing.
 
(a) On the Closing Date, upon the terms and subject to the conditions set forth
herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchaser
agrees to purchase the Note.  The Purchaser shall deliver to the Company, via
wire transfer or a certified check of immediately available funds, the Purchase
Price and the Company shall deliver to the Purchaser the Note.  Upon
satisfaction of the covenants and conditions set forth herein, the Closing shall
occur at the offices of the Company or such other location as the parties shall
mutually agree.
 
2.2   Deliveries.
 
(a)   On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:
 
(i)   this Agreement duly executed by the Company;
 
(ii)   the Note duly executed by the Company;
 
(iii)   the Security Agreement duly executed by the Company; and
 
(iv)   the Registration Rights Agreement duly executed by the Company.
 
(b)   On or prior to the Closing Date, the Purchaser shall deliver or cause to
be delivered to the Company the following:
 
(i)   this Agreement duly executed by the Purchaser;
 
(ii)   the Security Agreement duly executed by the Purchaser;
 
(iii)   the Registration Rights Agreement duly executed by the Purchaser; and
 
(iv)   the Purchase Price by wire transfer to the account as specified in
writing by the Company.
 
2.3   Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)   the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchaser contained herein (unless as
of a specific date therein);
 
(ii)   all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii)   the delivery by the Purchaser of the items set forth in Section 2.2(b)
of this Agreement.
 
(b)   The respective obligations of the Purchaser hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i)   the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);
 
(ii)   all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii)   the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Purchaser as follows on the
date hereof and on the Closing Date:
 
3.1   Organization of the Company.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Delaware. The Company has full corporate power and authority to own, use, lease
and license its assets and its properties and to carry on its business as it is
now being conducted.
 
3.2   Power and Authority.  The Company has full power and authority to enter
into the Loan Documents and to consummate the transactions contemplated hereby
and thereby. The Company has duly and validly executed and delivered the Loan
Documents. Each of the Loan Documents constitute legal, valid and binding
obligations of the Company, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or similar laws in effect
which affect the enforcement of creditors' rights generally and by equitable
limitations on the availability of specific remedies.
 
3.3   No Conflict.  The execution and delivery by the Company of the Loan
Documents and the consummation of the transactions contemplated hereby will not
conflict with or result in any violation of or default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit under (i) any provision of the Certificate of Incorporation of the
Company, as amended, or Bylaws of the Company, (ii) any mortgage, indenture,
lease, contract or other agreement or instrument, permit, concession, franchise
or license to which the Company or any of its properties or assets is subject,
or (iii) any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to the Company or its properties or assets.
 
 
3

--------------------------------------------------------------------------------

 
 
3.4   Government Approvals.  Except as may be required by any state “blue sky”
laws, no authorization, consent, approval, license, qualification or formal
exemption from, nor any filing, declaration or registration with, any court,
governmental agency, regulatory authority or political subdivision thereof, any
securities exchange or any other Person is required in connection with the
execution, delivery or performance by the Company of this Agreement or the
business of the Company.
 
3.5   Liabilities.  Other than the Note, the Company has no liabilities and, to
the best of its knowledge, no material contingent liabilities not disclosed in
the financial statements provided to the Purchaser.
 
ARTICLE IV. 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company as follows on the
date hereof and on the Closing Date:
 
4.1   Power and Authority. The Purchaser has full power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby and
thereby.  The Purchaser has duly and validly executed and delivered this
Agreement.  Each Loan Document to which the Purchaser is a party constitutes
legal, valid and binding obligations of the Purchaser, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
similar laws in effect which affect the enforcement of creditors' rights
generally and by equitable limitations on the availability of specific remedies.
 
4.2   Risk.  The Purchaser recognizes that the purchase of the Note involves a
high degree of risk in that: (i) the Company is a development stage business
with only limited operating history and may require additional operating funds
from time to time; (ii) an investment in the Company is highly speculative and
only investors who can afford the loss of their entire investment should
consider investing in the Company and the Note; (iii) the Purchaser may not be
able to liquidate his, her or its investment; (iv) transferability of the Note
is extremely limited; and (v) in the event of a disposition of the Note or the
Shares, the Purchaser could sustain the loss of his, her or its entire
investment.
 
4.3   Accredited Investor.  The Purchaser is an “accredited investor” as such
term is defined in Rule 501 of Regulation D promulgated under the Securities
Act, and the Purchaser is able to bear the economic risk of a loss of its entire
investment in the Note and the Shares.
 
4.4   Investment Experience.  The Purchaser has prior investment experience,
including investment in non-listed and unregistered securities.
 
4.5   Residency.  The Purchaser's principal residence address is in the
jurisdiction set forth on the signature page of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
4.6   Information.  The Purchaser acknowledges and agrees that the Purchaser has
been provided access to and has had the opportunity to discuss with the Company
and review any information the Purchaser desires in order to analyze the
Company's business, management, financial affairs, prospects and the terms and
conditions of this transaction with the Company.  The Purchaser has such
knowledge and experience in financial and business matters that the Purchaser is
capable of evaluating the merits of this transaction.  The Purchaser has had the
opportunity to seek independent advice in connection with such evaluation and
analysis.
 
4.7   Protection of Interests; Exempt Offering.  The Purchaser by reason of the
Purchaser's business or financial experience has the capacity to protect the
Purchaser's own interests in connection with the transaction contemplated
hereby.  The Purchaser agrees that the Purchaser will not sell or otherwise
transfer the Note or the Shares unless they are registered under the Securities
Act or unless an exemption from such registration is available.
 
4.8   Investment Intent.  The Purchaser understands that the Note and the Shares
have not been registered under the Securities Act by reason of a claimed
exemption under the provisions of the Securities Act which depends, in part,
upon the Purchaser's investment intention.  In this connection, the Purchaser is
acquiring the Note as principal for its own account and not with a view to or
for distributing or reselling the Note or the Shares or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of the Note or the Shares in violation of
the Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of the Note or the Shares in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting the Purchaser’s right to sell the Note or the Shares in
compliance with applicable federal and state securities laws).
 
4.9   Restricted Securities.  The Purchaser understands that there currently is
no public market for the Note or the Shares and that even if there were, Rule
144 promulgated under the Securities Act requires, among other conditions, a
one-year holding period prior to the resale (in limited amounts) of securities
acquired in a non-public offering without having to satisfy the registration
requirements under the Securities Act.  The Purchaser understands and hereby
acknowledges that the Company is under no obligation to register the Note under
the Securities Act or any state securities or “blue sky” laws (collectively, the
“Securities Laws”).  The Purchaser consents that the Company may, if it desires,
permit the transfer of the Note or the Shares out of the Purchaser's name only
when the Purchaser's request for transfer is accompanied by an opinion of
counsel reasonably satisfactory to the Company that neither the sale nor the
proposed transfer results in a violation of Securities Laws. The Purchaser
agrees to hold the Company and its members, managers, officers, employees,
controlling persons and agents and their respective heirs, representatives,
successors and assigns harmless and to indemnify them against all liabilities,
costs and expenses incurred by them as a result of any misrepresentation made by
the Purchaser contained in this Agreement or any sale or distribution by the
Purchaser in violation of the Securities Laws. The Purchaser understands and
agrees that in addition to restrictions on transfer imposed by applicable
Securities Laws, the transfer of the Note and the Shares will be restricted by
the terms of this Agreement.
 
4.10   Legends.  The Purchaser consents to the placement of a legend on any
certificate or other document evidencing the Note or the Shares that the Note
and the Shares have not been registered under Securities Laws and setting forth
or referring to the restrictions on transferability and sale thereof contained
in this Agreement. The Purchaser is aware that the Company will make a notation
in its appropriate records with respect to the restrictions on the
transferability of the Note and the Shares and may place additional legends to
such effect on the Purchaser's certificate(s) for the Shares.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE V.
COVENANTS
 
5.1   Issuance of Additional Shares.  Following conversion of the Note into
Shares and until Purchaser has received gross proceeds of at least $600,000 from
sale of Shares, the Company agrees that each time the Purchaser in good faith
sells Shares to a non-affiliate for gross proceeds of less than $3.00 per Share
the Company will promptly issue the Purchaser a number of additional shares of
Common Stock calculated as follows (the "Additional Shares"):
 
Number of Additional Shares to be issued = {[(N x $3.00) – P] / T} – (N – S)
 
Where:
 
N = Number of Shares held by the Purchaser pre-sale
 
P = Gross proceeds realized from transfer
 
S = Number of Shares sold
 
T = Per share sale price
 
5.2   Information Rights.  If and for so long as the Purchaser holds the Note or
owns at least 50,000 Shares, the Company shall deliver to the Purchaser:
 
(i)           as soon as reasonably practicable, but in any event within 90 days
after the end of each fiscal year of the Company, an audited balance sheet for
such fiscal year, an audited income statement of the Company as of the end of
such year, a statement of cash flows for such year, such audited year-end
financial reports to be prepared in accordance with generally accepted
accounting principles ("GAAP");
 
(ii)           as soon as reasonably practicable, but in any event within 45
days after the end of each of the first three quarters of each fiscal year of
the Company, an unaudited balance sheet as of the end of such fiscal quarter and
an unaudited income statement and statement of cash flows for such fiscal
quarter;
 
(iii)           as soon as reasonably practicable, but in any event within 30
days prior to the end of each fiscal year, a budget and business plan for the
next fiscal year.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1   Fees and Expenses.  Each Party shall pay all costs and expenses that it
incurs with respect to the preparation, negotiation, execution and delivery of
this Agreement and the other documents and agreements entered into in connection
herewith.  The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of the Note or the
Shares to the Purchaser.
 
 
6

--------------------------------------------------------------------------------

 
 
6.2   Entire Understanding.  This Agreement, together with the schedules hereto,
set forth the entire agreement and understanding of the Parties and supersede
any and all prior agreements, arrangements and understandings among the Parties,
and there are no other prior written or oral agreements, undertakings, promises,
warranties, or covenants respecting such subject matter not expressly set forth
herein and therein.
 
6.3   Further Assurances.  Each of the Parties agrees to execute and deliver (or
cause to be executed and delivered) such additional documents and instruments
and to perform such additional acts as may be necessary and appropriate to
effectuate, carry out, and perform all of the terms, provisions, and conditions
of this Agreement.
 
6.4   Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature page of this Agreement prior to 5:30 p.m. (mountain
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature page of this Agreement on a day that
is not a Business Day or later than 5:30 p.m. (mountain time) on any Business
Day, (c) the second Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature page of this
Agreement.
 
6.5   Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Colorado without
giving effect to the principles of conflicts of law thereof.
 
6.6   Replacement of the Note or Shares.  If any certificate or instrument
evidencing the Note or the Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction.  The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement Note or
Shares.
 
6.7   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered (including by
facsimile) to the other Parties.
 
6.8   Recitals.  The recitals set forth above are hereby incorporated into this
Agreement and made a binding part hereof.
 
6.9   WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first above written.
 
 

PROSPECT GLOBAL RESOURCES INC.,    Address for Notice: a Delaware corporation  
600 17th St. Suite 2800 South       Denver, CO 80202
By:
/s/ Patrick L. Avery­­­­­­­­­       Name:  Patrick L. Avery   Fax: 720-294-0402
  Title: Chief Executive Officer            



With a copy to (which shall not constitute notice):
 
Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO 80202-4437
Attn: Jeff Knetsch
 
 

COR US EQUITY INCOME FUND   Address for Notice:     COR Capital LLC By:  COR
Capital LLC   233 Wilshire Boulevard, suite 830 Its: Investment Advisor   Santa
Monica, CA 90401       Attn:  Steven Sugarman
By:
/s/ ­­­­­­Steven Sugarman    Fax:     *********   By:  Steven Sugarman  
email:  *********
  Title:  Managing Member            

 
 
 
8